Citation Nr: 0803825	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-30 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his Acquaintance 


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO decision, which 
denied a claim for service connection for PTSD.  This issue 
was then remanded in a November 2005 Board decision. 

In June 2005, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Portland, Oregon RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The Board notes that the veteran indicated on his October 
2003 Notice of Disagreement (NOD) that he disagreed with the 
August 2003 denial of his claims for service connection for 
bilateral hearing loss and tinnitus.  In an April 2004 rating 
decision, the RO granted the veteran's claims for service 
connection for both bilateral hearing loss and tinnitus.  
This decision was a complete grants of benefits with respect 
to these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Therefore, the issue of entitlement to service 
connection for PTSD is the only issue currently before the 
Board. 


FINDING OF FACT

The persuasive medical evidence of record reveals that the 
veteran does not have PTSD, currently.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

VCAA letters dated in January 2003, April 2003, and December 
2005 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  These letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, and VA and 
private medical records are in the file.  The veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided a medical examination most recently in March 
2007 for PTSD.  This examination and opinion is thorough and 
complete.  The examiner noted that the claims file had been 
reviewed.  Therefore, the Board finds this examination report 
and the opinions of the examiner sufficient upon which to 
base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002).  
Every reasonable doubt in these service connection cases will 
be resolved in favor of the veteran, and may only be rebutted 
by clear and convincing evidence.  Id.

With respect to PTSD, service connection for PTSD 
specifically requires medical evidence establishing a 
diagnosis of the disability, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

As an initial matter, it is noted that there is no 
corroborative evidence that the veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  The 
veteran's DD Form 214 reflects that he served as an ordnance 
mechanic; he did not receive any medals which are indicative 
of combat service. 

The veteran contends that he has PTSD as the result of his 
active duty service.  See Claim, July 2002.  Specifically, he 
reports that, during his active duty, he witnessed 2 
sidewinder missiles being cut in half by an elevator; he 
noticed 2 bombs on the ship that appeared to be activated and 
pushed them overboard before they could explode; he witnessed 
a helicopter crash; he witnessed a man getting his leg run 
over, resulting in the loss of the limb; he witnessed a 
flight deck crew member get sucked up into an A-6 Intruder; 
and he flew in Danang, where the base got "shelled" by 
North Vietnamese.  See PTSD Questionnaire, August 2002.   

Despite his alleged stressors, the persuasive medical 
evidence of record does not indicate that the veteran 
currently has PTSD.  

In July 2003, the veteran underwent a VA examination for 
PTSD.  At this examination, the psychiatrist reviewed the 
claims folder, examined the veteran, and concluded that the 
veteran has some regrets about the Vietnam war but does not 
have PTSD.  He was, instead, diagnosed with adjustment 
disorder with irritable mood due to dissatisfaction with his 
job.  It was noted repeatedly throughout this examination 
that the veteran declined to provide more information when 
answering the examiner's questions.

In July 2005, the veteran was evaluated by a private clinical 
psychologist.  See Rogue Valley Psychological Associates 
psychological examination report, July 2005.  After examining 
the veteran and reviewing the July 2003 VA examination 
report, the private psychologist concluded that the veteran 
meets the criteria for PTSD.  In addition, the psychologist 
noted the veteran's complaints that the July 2003 VA 
examination was inadequate.  He opined that the July 2003 VA 
examination should be viewed with caution, due to the fact 
that the veteran provided the VA examiner with limited 
information.  

Due to the veteran's allegations that the first VA 
examination was inadequate, the veteran underwent a second VA 
examination in March 2007.  The examiner reviewed the claims 
file, to include the July 2003 VA examination report and the 
July 2005 private examination report.  After thoroughly 
examining the veteran and taking into consideration the 
complete medical evidence of record, the examiner concluded 
that the veteran does meet some of the criteria for PTSD but 
does not meet the full criteria for PTSD; thus, a diagnosis 
of PTSD is not warranted.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In the July 2003 and March 2007 VA examination reports, the 
examiners specifically indicated that the entire claims 
folder had been reviewed and gave detailed rationales for 
their opinions.  There is no indication that the July 2005 
private psychologist has access to the entire claims folder.  
In addition, the July 2005 opinion appears to be based almost 
entirely on the veteran's self-reported symptoms.  The mere 
recitation of a veteran's self-reported lay history does not 
constitute competent medical evidence of diagnosis or 
causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  
Medical opinions premised upon an unsubstantiated account of 
a claimant are of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the veteran's sincere 
belief in his claim, 2 of the 3 opinions of record 
specifically state that the veteran does not fully meet the 
criteria for PTSD.  Therefore, the competent medical evidence 
of record does not show the veteran to have PTSD, and there 
may be no service connection for the claimed disability.  As 
the veteran does not have a current diagnosis of PTSD, the 
Board need not undertake an analysis as to whether his 
stressors have been verified.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
PTSD, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


